Case 3:16-cv-02435-BRM-DEA Document 310 Filed 05/15/20 Page 1 of 3 PageID: 4598



 MONTGOMERY MCCRACKEN WALKER & RHOADS LLP
 (A Limited Liability Partnership Formed in Pennsylvania)
 By:    Paul H. Zoubek, Esquire
        Jeremy D. Mishkin, Esquire (Pro Hac Vice)
        Georgette Castner, Esquire
 LibertyView, Suite 600
 457 Haddonfield Road
 Cherry Hill, NJ 08002
 (856) 488-7700
 Attorneys for the Praxair Defendants

                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW JERSEY

AGNES LAWSON, et al.,

                  Plaintiffs,
                                                            Civil Action No.: 3:16-cv-2435-BRM-DEA
         v.

PRAXAIR, INC., et al.,

            Defendants.
_______________________________________
PRAXAIR DISTRIBUTION, INC., et al.,

                  Defendants/Third-Party Plaintiffs,

         v.

PRINCETON HEALTHCARE SYSTEM
HOLDING, INC., et al.,

                  Third-Party Defendants.


                THE PRAXAIR DEFENDANTS’ NOTICE OF MOTION
        APPEALING FROM THE DISCOVERY MASTER’S RECOMMENDATIONS
                           DATED MARCH 19, 2020

 TO: All Counsel of Record

          PLEASE TAKE NOTICE that on June 15, 2020, at 9:00 a.m. or as soon thereafter as

 counsel may be heard, the Praxair Defendants through their undersigned attorneys, appeal from

 the Rulings of the Discovery Master dated March 19, 2020, and shall move before the Honorable
Case 3:16-cv-02435-BRM-DEA Document 310 Filed 05/15/20 Page 2 of 3 PageID: 4599



 Brian R. Martinotti, U.S.D.J., at the Clarkson S. Fisher Building & U.S. Courthouse, 402 East

 State Street, Trenton, NJ 08608, for an Order requiring Third-Party Defendant University

 Medical Center of Princeton at Plainsboro (“UMCPP”) to produce all documents that were either

 redacted or withheld based on the New Jersey Patient Safety Act within 10 days, reallocating the

 costs associated with the Discovery Master’s in camera review to UMCPP and requiring

 UMCPP to pay all of Praxair’s fees and costs incurred in pursuing this issue concerning the New

 Jersey Patient Safety Act.

        PLEASE TAKE FURTHER NOTICE that the Praxair Defendants do not request oral

 argument in connection with this motion unless opposition papers are filed.

        PLEASE TAKE FURTHER NOTICE that a proposed form of Order is being submitted

 herewith.

                                             MONTGOMERY, McCRACKEN,
                                              WALKER & RHOADS, LLP

 Dated: May 15, 2020                     By: s/Georgette Castner
                                             Paul H. Zoubek, pzoubek@mmwr.com
                                             Jeremy D. Mishkin, jmishkin@mmwr.com
                                             (admitted pro hac vice)
                                             Georgette Castner, gcastner@mmwr.com
                                             LibertyView, Suite 600
                                             457 Haddonfield Road
                                             Cherry Hill, NJ 08002
                                             Tel: (856) 488-7700
                                             Fax: (856) 488-7720

                                             Attorneys for Praxair Defendants




                                                -2-
Case 3:16-cv-02435-BRM-DEA Document 310 Filed 05/15/20 Page 3 of 3 PageID: 4600



                                 CERTIFICATE OF SERVICE

        I, Georgette Castner, hereby certify that on this date, the foregoing Praxair Defendants’

 Notice of Motion Appealing from the Discovery Master’s Recommendations dated March 19,

 2020, Brief in support, Certification of Georgette Castner, Esq., with exhibits, and proposed form

 of Order have been served via the Court’s CM/ECF system to all counsel of record.



 Dated: May 15, 2020
                                                     s/Georgette Castner
                                                     Georgette Castner
